—Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about March 19, 1999, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed an act which, if committed by an adult, would constitute the crime of sexual abuse in the second degree, and conditionally discharged him to the Center for Alternate Sentencing and Employment Services for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the court’s determinations concerning credibility. The sexual gratification element (Penal Law § 130.00 [3]) could be readily inferred from appellant’s conduct itself, for which he provided no credible explanation (see, Matter of James OO., 234 AD2d 822, lv denied 89 NY2d 812).
The court properly exercised its discretion in refusing to permit appellant to introduce certain of the reputation evidence he proffered, since appellant did not lay a proper foundation for that evidence. In any event, were we to find this ruling to be in error, we would find it harmless because appellant was permitted to introduce other reputation evidence. Concur— Sullivan, P. J., Rosenberger, Mazzarelli, Buckley and Friedman, JJ.